Citation Nr: 1402657	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of sense of smell. 

2.  Entitlement to service connection for a sinus disorder. 

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



REMAND

The Veteran had active military service from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in part, denied the Veteran's claims for service connection for asthma, a sinus disorder, and loss of sense of smell. 

The Board remanded this matter in September 2013 to obtain another opinion from a VA examiner in order to clarify whether the Veteran's service-connected hypertension or medications to treat this condition were causing or aggravating his loss of sense of smell, asthma, or sinus disorder.  The remand directed that after obtaining this evidence, the RO was to consider it and re-adjudicate the claims prior to returning the case to the Board.  Following remand, an addendum VA opinion addressing this matter was obtained in October 2013.  Thereafter, the case was returned to the Board.

Unfortunately, this case was returned to the Board without consideration of the additional evidence by the Agency of Original Jurisdiction (AOJ).  A review of the electronic record (Virtual VA and VBMS) fails to disclose either a rating decision or supplemental statement of the case issued after the October 2013 VA addendum opinion was obtained.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31(b)(1) (2013).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2013).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2013), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration should be given to all evidence received since the last SSOC.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

